 
 
I 
111th CONGRESS
1st Session
H. R. 3946 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2009 
Mr. Stupak (for himself and Mrs. Miller of Michigan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to prohibit the sale of dishwashing detergent in the United States if the detergent contains a high level of phosphorus, and for other purposes. 
 
 
1.Prohibition on sale of certain dishwashing detergentSection 303 of the Federal Water Pollution Control Act (33 U.S.C. 1313) is amended by adding at the end the following: 
 
(j)Prohibition on Sale of Certain Dishwashing DetergentEffective beginning July 1, 2010, the Administrator shall prohibit the sale of residential dishwashing detergent in the United States if the detergent contains phosphorus in any form in excess of 0.5 percent (by weight expressed as elemental phosphorus).. 
2.Recommendations for nutrient managementAs soon as practicable after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the heads of other appropriate Federal agencies (including the National Oceanic and Atmospheric Administration), States, and local government entities, shall— 
(1)conduct a review of available scientific information pertaining to nutrient excesses in the Great Lakes; and 
(2)submit to Congress a report that contains recommendations for action to be taken by the Administrator of the Environmental Protection Agency to address nutrient excesses in the Great Lakes. 
 
